

116 HR 2522 IH: Cerro de la Olla Wilderness Establishment Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2522IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Ms. Leger Fernandez introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the John D. Dingell, Jr. Conservation, Management, and Recreation Act to establish the Cerro de la Olla Wilderness in the Río Grande del Norte National Monument and to modify the boundary of the Río Grande del Norte National Monument.1.Short titleThis Act may be cited as the Cerro de la Olla Wilderness Establishment Act.2.Designation of Cerro de la Olla Wilderness(a)In generalSection 1202 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 1132 note; Public Law 116–9; 133 Stat. 651) is amended—(1)in the section heading, by striking Cerro del Yuta and Río San Antonio and inserting Río Grande del Norte National Monument;(2)in subsection (a), by striking paragraph (1) and inserting the following:(1)MapThe term map means—(A)for purposes of subparagraphs (A) and (B) of subsection (b)(1), the map entitled Río Grande del Norte National Monument Proposed Wilderness Areas and dated July 28, 2015; and(B)for purposes of subsection (b)(1)(C), the map entitled Proposed Cerro de la Olla Wilderness and Río Grande del Norte National Monument Boundary and dated January 28, 2021.; and(3)in subsection (b)—(A)in paragraph (1), by adding at the end the following:(C)Cerro de la Olla WildernessCertain Federal land administered by the Bureau of Land Management in Taos County, New Mexico, comprising approximately 13,103 acres as generally depicted on the map, which shall be known as the Cerro de la Olla Wilderness.; (B)in paragraph (7)—(i)by striking map and each place it appears and inserting maps and; and(ii)in subparagraph (B), by striking the legal description and map and inserting the maps or legal descriptions; and(C)by adding at the end the following:(12) Wildlife water development projects in Cerro de la Olla Wilderness(A)In generalSubject to subparagraph (B) and in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), the Secretary may authorize the maintenance of any structure or facility in existence on the date of enactment of this paragraph for wildlife water development projects (including guzzlers) in the Cerro de la Olla Wilderness if, as determined by the Secretary—(i)the structure or facility would enhance wilderness values by promoting healthy, viable, and more naturally distributed wildlife populations; and(ii)the visual impacts of the structure or facility on the Cerro de la Olla Wilderness can reasonably be minimized.(B)Cooperative agreementNot later than 1 year after the date of enactment of this paragraph, the Secretary shall enter into a cooperative agreement with the State of New Mexico that specifies, subject to section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), the terms and conditions under which wildlife management activities in the Cerro de la Olla Wilderness may be carried out..(b)Clerical amendmentThe table of contents for the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9; 133 Stat. 581) is amended by striking the item relating to section 1202 and inserting the following:Sec. 1202. Río Grande del Norte National Monument Wilderness Areas..3.Río grande del Norte National Monument boundary modificationThe boundary of the Río Grande del Norte National Monument in the State of New Mexico is modified, as depicted on the map entitled Proposed Cerro de la Olla Wilderness and Río Grande del Norte National Monument Boundary and dated January 28, 2021.